EXECUTION VERSION




INTERCREDITOR AGREEMENT

dated as of February 21, 2003

among

CITIBANK, N.A.,
as AYE Lender Agent, New Money Lender Agent,
Refinancing Lender Agent and Intercreditor Agent


THE BANK OF NOVA SCOTIA,
as Springdale Lender Agent

LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Indenture Trustee

ALLEGHENY ENERGY, INC.,
as the Parent

and

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,
as AESC

TABLE OF CONTENTS

   

Page

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.01

Definitions

2

Section 1.02

Principles of Interpretation

17

Section 1.03

Negotiated Agreement

18

ARTICLE II

DEBT/EQUITY ISSUANCE INFORMATION

Section 2.01

Notices Concerning Debt/Equity Issuances

18

Section 2.02

Notices of Default

19

Section 2.03

Necessary Information

20

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01

Representations and Warranties of the Parent

20

Section 3.02

Representations and Warranties of AESC

21

ARTICLE IV

COVENANTS OF THE PARENT AND AESC

Section 4.01

Convenants of the Parent and AESC

21

Section 4.02

Obligations Absolute

22

Section 4.03

No Offset

25

Section 4.04

Waivers

25

ARTICLE V

Section 5.01

Authorization and Action

26

Section 5.02

Intercreditor Agent's Reliance, Etc.

26

Section 5.03

Citibank and Affiliates

26

Section 5.04

Financing Party Credit Decision

27

Section 5.05

Indemnification

27

Section 5.06

Successor Intercreditor Agent

28

ARTICLE VI

MISCELLANEOUS

Section 6.01

Notices

28

Section 6.02

Governing Law

29

Section 6.03

Waiver of Jury Trial

29

Section 6.04

Counterparts

29

Section 6.05

Severability

30

Section 6.06

Amendments

30

Section 6.07

Termination

30

Section 6.08

No Partnership

30

Section 6.09

No Reliance

30

Section 6.10

Third-Party Beneficiaries

30

Section 6.11

No Impairments

30

Section 6.12

Jurisdiction, etc.

30

Section 6.13

Conflicts with Other Financing Documents

31

Exhibit a

Notice of Details

 



                   INTERCREDITOR AGREEMENT dated as of February 21, 2003 among:

                   (1)     CITIBANK, N.A. ("Citibank"), not in its individual
capacity except as expressly set forth herein but solely as (a) administrative
agent for the AYE Lenders (as hereinafter defined) and the AYE Issuing Bank (as
hereinafter defined) (in such capacity, the "AYE Lender Agent"), (b)
administrative agent for the New Money Lenders (as hereinafter defined) (in such
capacity, the "New Money Lender Agent"), (c) administrative agent for the
Refinancing Lenders (as hereinafter defined) and the Refinancing Issuing Bank
(as hereinafter defined) (in such capacity, the "Refinancing Lender Agent") and
(d) the intercreditor agent on behalf of the AYE Creditors (as hereinafter
defined) and the AESC Creditors (as hereinafter defined) (in such capacity, the
"Intercreditor Agent");

                   (2)     THE BANK OF NOVA SCOTIA, not in its individual
capacity except as expressly set forth herein but solely as administrative agent
for the Springdale Lenders (as hereinafter defined) (in such capacity, the
"Springdale Lender Agent");

                   (3)     LAW DEBENTURE TRUST COMPANY OF NEW YORK, not in its
individual capacity except as expressly set forth herein but solely as the
indenture trustee for the Noteholders (as hereinafter defined) (in such
capacity, the "Indenture Trustee");

                   (4)     ALLEGHENY ENERGY, INC. (the "Parent"), a Maryland
corporation; and

                   (5)     ALLEGHENY ENERGY SUPPLY COMPANY, LLC ("AESC"), a
Delaware limited liability company.

PRELIMINARY STATEMENTS

                   (1)     Pursuant to a Credit Agreement dated as of the date
hereof (the "AYE Credit Agreement"), the AYE Lenders and the AYE Issuing Bank
have established a loan facility (the "AYE Facility") in the aggregate amount of
$305,000,000 in favor of the Parent, Monongahela Power Company and West Penn
Power Company (collectively, the "AYE Borrowers"), to refinance the Existing AYE
Debt (as defined therein) with the initial disbursement thereunder and,
thereafter, for their general corporate purposes and working capital, in each
case, subject to the terms and conditions contained in the AYE Credit Agreement.

                   (2)     Pursuant to a Credit Agreement dated as of the date
hereof (the "New Money Credit Agreement"), the New Money Lenders have
established a loan facility (the "New Money Facility") in the aggregate amount
of $470,000,000 in favor of AESC for the purposes specified therein, subject to
the terms and conditions contained in the New Money Credit Agreement.

                   (3)     Pursuant to a Credit Agreement dated as of the date
hereof (the "Refinancing Credit Agreement"), the Refinancing Lenders and the
Refinancing Issuing Bank have established a loan facility (the "Refinancing
Facility") in the aggregate amount of $987,657,215.77 in favor of AESC, to
refinance the Existing Lender Debt and Existing AYE Debt (each as defined
therein) and to issue letters of credit from time to time (including to assume
the Existing Letters of Credit (as defined therein)), in each case, subject to
the terms and conditions contained in the Refinancing Credit Agreement.

                   (4)     Pursuant to a Credit Agreement dated as of the date
hereof (the "Springdale Credit Agreement"), the Springdale Lenders have
established a loan facility (the "Springdale Facility") in the aggregate amount
of $270,122,947 in favor of AESC, to reconstitute the Existing Springdale Lease
Participations (as defined therein), subject to the terms and conditions
contained in the Springdale Credit Agreement.

                   (5)     Pursuant to a Credit Agreement dated as of the date
hereof (the "Hagerstown Credit Agreement"), Hagerstown (as hereinafter defined)
has established a loan facility in the aggregate amount of $25,000,000 in favor
of the Parent, to refinance the Existing Hagerstown Debt (as defined therein),
subject to the terms and conditions contained in the Hagerstown Credit
Agreement.

                   (6)     As of the date hereof, Allegheny Energy Supply
Statutory Trust 2001 ("Allegheny Trust") is indebted to certain institutional
lenders (the "Existing Noteholders") holding its 8.13% Senior Secured Notes due
2007 (the "Existing A Notes") issued by Allegheny Trust pursuant to that certain
Indenture, dated as of November 28, 2001, between Allegheny Trust, Bank One
Trust Company, N.A., as Trustee and joined in by AESC (as hereinafter defined).

                   (7)     Pursuant to the Assumption Documents (as hereinafter
defined), AESC shall have entered into the Refinancing Indenture (as hereinafter
defined) pursuant to which AESC shall have amended certain of the terms and
conditions of the Existing A Notes and assumed the obligations of Allegheny
Trust with respect thereto, in each case pursuant to the terms of the
Refinancing Indenture for the purposes specified in the Refinancing Indenture
and subject to the terms and conditions contained herein and in the Refinancing
Indenture.

                   (8)     The parties hereto have agreed to enter into this
Agreement in order to set forth certain agreements among themselves with respect
to the AESC Loan Documents (as hereinafter defined) and the AYE Loan Documents
(as hereinafter defined).

                   NOW, THEREFORE, in consideration of the premises and of the
mutual agreements herein contained and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

                   Section 1.01     Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

                   "AESC" has the meaning specified in the recital of parties to
this Agreement.

                   "AESC Companies" means AESC and its Subsidiaries.

                   "AESC Creditors" means the New Money Lenders, the Refinancing
Lenders, the Refinancing Issuing Bank, the Springdale Lenders and the
Noteholders.

                   "AESC Default" means (a) a "Default" or an "Event of
Default", each as defined in the Common Agreement and (b) an "Event of Default",
as defined in the Refinancing Indenture.

                   "AESC Facilities" means the New Money Facility, the
Refinancing Facility, the Springdale Facility and the Note Facility.

                   "AESC Intercreditor Agent" means Citibank, N.A., in its
capacity as intercreditor agent under the Security and Intercreditor Agreement.

                   "AESC Lenders" means the New Money Lenders, the Refinancing
Lenders, the Springdale Lenders and the Noteholders.

                   "AESC Loan Documents" means the New Money Credit Agreement,
the Refinancing Credit Agreement, the Springdale Credit Agreement, the
Refinancing Indenture and all other agreements, guarantees, deeds, conveyances,
pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
promissory notes, fee letters and instruments that evidence, or create or
purport to create a Lien to secure, Obligations owing to any of the AESC
Creditors by any of the AESC Companies.

                   "AESC Outstanding Amount" means, as of any date, the sum of
the New Money Outstanding Amount, the Refinancing Outstanding Amount, the
Noteholder Outstanding Amount and the Springdale Outstanding Amount, in each
case, on such date.

                   "AESC Required Prepayment Amount" means, with respect to any
Debt/Equity Issuance on any date, an amount equal to (a) the Net Cash Proceeds
resulting from such Debt/Equity Issuance, multiplied by (b) a fraction
(expressed as a percentage carried out to the ninth decimal point), (i) the
numerator of which is the aggregate of (A) the Commitments of all New Money
Lenders, (B) the Refinancing Outstanding Amount, (C) the Springdale Outstanding
Amount and (D) the Noteholder Outstanding Amount, in each case, on such date,
and (ii) the denominator of which is the sum of (A) the Loan Commitments of all
AYE Lenders under, and as defined in, the AYE Credit Agreement, (B) the
Hagerstown Outstanding Amount, (C) the Commitments of all New Money Lenders, (D)
the Refinancing Outstanding Amount, (E) the Springdale Outstanding Amount and
(F) the Noteholder Outstanding Amount, in each case, on such date; provided
that, notwithstanding the foregoing, the AESC Required Prepayment Amount with
respect to the initial $250,000,000 of Net Cash Proceeds of the aggregate of all
Debt/Equity Issuances involving only the sale or issuance of True Equity
Interests by the Parent shall be zero.

                   "Affiliate" means, as to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person or is a director or officer of such Person. For purposes of
this definition, the term "control" (including the terms "controlling",
"controlled by" and "under common control with") of a Person means the
possession, direct or indirect, of the power to vote 5% or more of the Voting
Interests of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Interests,
by contract or otherwise.

                   "Affiliate Energy Contracts" means, collectively, (a) the
Power Sales Agreement between The Potomac Edison Company and AESC dated January
1, 2001, as supplemented by the Memorandum of the Operating Committee dated
October 1, 2001, and Amendment No. 1 to the Memorandum of the Operating
Committee effective January 1, 2002; (b) the Power Sales Agreement between The
Potomac Edison Company and AESC for Virginia dated January 1, 2001, as
supplemented by the Memorandum of the Operating Committee dated October 1, 2001,
and Amendment No. 1 to the Memorandum of the Operating Committee effective
January 1, 2002; (c) the Facilities Lease Agreement between The Potomac Edison
Company and AESC dated August 1, 2000, and the Service Agreement between The
Potomac Edison Company and AESC for West Virginia dated August 1, 2000; (d) the
Power Sales Agreement between West Penn Power Company and AESC dated January 1,
2001, as supplemented by the Memorandum of the Operating Committee dated August
1, 2001, and Amendment No. 1 to the Memorandum of the Operating Committee
effective January 1, 2002; and (e) the Power Sales Agreement between Monongahela
Power Company and AESC dated June 1, 2001, as supplemented by the Memorandum of
the Operating Committee dated August 1, 2001, and Amendment No. 1 to the
Memorandum of the Operating Committee effective January 1, 2002.

                   "Agents" means the AYE Lender Agent, the Refinancing Lender
Agent, the New Money Lender Agent, the Springdale Lender Agent, the Springdale
Special Draw Agent, the AESC Intercreditor Agent, the Intercreditor Agent, the
Collateral Agent, the Documentation Agent, the Syndication Agent and the
Indenture Trustee.

                   "Agreement" means this Intercreditor Agreement.

                   "Allegheny Trust" has the meaning specified in Preliminary
Statement (6) of this Agreement.

                   "Amended Notes" means the Amended A Notes and the Amended B
Notes, each as defined in the Security and Intercreditor Agreement.

                   "Assets" means, with respect to any Person, all or any part
of its business, property, rights, interests and assets, both tangible and
intangible (including Equity Interests in any Person), wherever situated.

                   "Assumption Documents" means AESC's Confidential Consent
Solicitation dated February 19, 2003, and the Waiver, Assumption and
Supplemental Agreement dated February 21, 2003, among AESC, the Indenture
Trustee and the holders of the Existing A Notes party thereto.

                   "Available Amount" of any Letter of Credit means, at any
time, the maximum amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing).

                   "AYE Borrowers" has the meaning specified in Preliminary
Statement (1) of this Agreement.

                   "AYE Credit Agreement" has the meaning specified in
Preliminary Statement (1) of this Agreement.

                   "AYE Creditors" means the AYE Lenders and the AYE Issuing
Bank.

                   "AYE Default" means a "Default" or an "Event of Default",
each as defined in the AYE Credit Agreement.

                   "AYE Facility" has the meaning specified in Preliminary
Statement (1) of this Agreement.

                   "AYE Issuing Bank" means the issuing bank for the letter of
credit under the AYE Credit Agreement.

                   "AYE Lender Agent" has the meaning specified in the recital
of parties to this Agreement.

                   "AYE Lenders" means the lenders under the AYE Credit
Agreement.

                   "AYE Loan Documents" means the AYE Credit Agreement and all
other agreements, guarantees, deeds, conveyances, assignments, promissory notes,
fee letters and instruments that evidence Obligations owing to any of the AYE
Creditors by the Parent or any of its Subsidiaries.

                   "AYE Outstanding Amount" means, as of any date, the sum of
(a) the aggregate principal amount outstanding under the AYE Credit Agreement
and (b) the aggregate Available Amount of the Letter of Credit outstanding under
the AYE Credit Agreement, in each case, as of such date.

                   "AYE Required Prepayment Amount" means, with respect to any
Debt/Equity Issuance on any date, an amount equal to (a) the Net Cash Proceeds
resulting from such Debt/Equity Issuance, multiplied by (b) a fraction, (i) the
numerator of which is the aggregate of (A) the Loan Commitments of all AYE
Lenders under, and as defined in, the AYE Credit Agreement and (B) the
Hagerstown Outstanding Amount, and (ii) the denominator of which is the sum of
(A) the Loan Commitments of all AYE Lenders under, and as defined in, the AYE
Credit Agreement, (B) the Hagerstown Outstanding Amount, (C) the Commitments of
all New Money Lenders, (D) the Refinancing Outstanding Amount, (E) the
Springdale Outstanding Amount and (F) the Noteholder Outstanding Amount, in each
case, on such date; provided that, notwithstanding the foregoing, the AYE
Required Prepayment Amount with respect to the initial $250,000,000 of Net Cash
Proceeds of the aggregate of all Debt/Equity Issuances involving only the sale
or issuance of True Equity Interests by the Parent shall be zero.

                   "BB&T Loan Documents" has the meaning set forth in the AYE
Credit Agreement.

                   "Business Day" means a day of the year on which banks are not
required or authorized by law to close in New York City.

                   "Business Plan" means a business operating and financial
plan, prepared by AESC and the Parent, respectively, and setting forth financial
projections and pro forma balance sheets, income statements and cash flow
statements on a monthly basis for the period commencing on January 1, 2003 until
April 18, 2005 with respect to AESC and its Subsidiaries and the Parent and its
Subsidiaries, respectively.

                   "CapEx Budget" means the statement, prepared by the Parent,
of projected Capital Expenditures of the Parent and its Subsidiaries, as
delivered to the AESC Creditors pursuant to Article III of the Common Agreement
and to the AYE Creditors pursuant to Article III of the AYE Credit Agreement.

                   "Capital Expenditures" means, for any Person for any period,
the sum of, without duplication, all expenditures made, directly or indirectly,
by such Person or any of its Subsidiaries during such period (whether financed
by cash or by Debt (including Obligations under Capitalized Leases) assumed or
incurred to fund directly, or indirectly, such expenditures) for equipment,
fixed assets, real property or improvements, or for replacements or
substitutions therefor or additions thereto, that have been or should be, in
accordance with GAAP, reflected as additions to property, plant or equipment on
a consolidated balance sheet of such Person or have a useful life of more than
one year. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be.

                   "Capitalized Leases" means all leases that have been or
should be, in accordance with GAAP, recorded as capitalized leases.

                   "Citibank" has the meaning specified in the recital of
parties to this Agreement.

                   "Collateral Agent" means Citibank, N.A., in its capacity as
collateral agent under the Security and Intercreditor Agreement.

                   "Commitment" means, with respect to (a) any AESC Lender at
any time, the aggregate principal amount that such AESC Lender is committed to
make available to AESC under the relevant AESC Facility at such time (or if such
commitment has been terminated at such time, the aggregate principal amount of
all outstanding loans made by such AESC Lender under the relevant AESC Facility
at such time), (b) any AYE Lender at any time, the aggregate principal amount
that such AYE Lender is committed to make available to the AYE Borrowers under
the AYE Facility at such time (or if such commitment has been terminated at such
time, the aggregate principal amount of all outstanding loans made by such AYE
Lender under the AYE Facility at such time) and (c) the Refinancing Issuing Bank
or the AYE Issuing Bank, the aggregate Available Amount of all Letters of Credit
which it is committed to issue or assume on behalf of AESC or the Parent,
respectively, under the Refinancing Credit Agreement or the AYE Credit
Agreement, respectively (or if such commitment has been terminated at such time,
the aggregate Available Amount of all outstanding Letters of Credit issued by
the Refinancing Issuing Bank or the AYE Issuing Bank, as the case may be, at
such time).

                   "Common Agreement" means the Common Terms Agreement dated as
of the date hereof among the AESC Companies parties thereto, the New Money
Lenders, the Refinancing Lenders, the Refinancing Issuing Bank, the Springdale
Lenders, the New Money Lender Agent, the Refinancing Lender Agent, The Bank of
Nova Scotia, as Springdale Lender Agent and Documentation Agent and JPMorgan
Chase Bank, as Syndication Agent.

                   "Constituent Documents" means, with respect to any Person,
(a) the articles or certificate of incorporation or other similar organizational
document of such Person, (b) the by-laws or other similar document of such
Person, (c) any certificate of designation or instrument relating to the rights
of holders (including preferred shareholders) of Equity Interests in such Person
and (d) any shareholder rights agreement or other similar agreement.

                   "Contest" means, with respect to the payment of taxes or any
other claims or liabilities by any Person, to contest the validity or amount
thereof in good faith by appropriate proceedings timely instituted and
diligently pursued within the applicable statutory period and in accordance with
applicable law; provided that the following conditions are satisfied: (a) such
Person has posted a bond or other security in accordance with applicable law (if
required) or has established adequate reserves with respect to the contested
items in accordance with, and to the extent required by, GAAP; (b) during the
period of such contest, the enforcement of any contested item is effectively
stayed; (c) neither such Person nor any of its officers, directors or employees
nor any AYE Creditor, AESC Creditor or their respective officers, directors or
employees is, or could reasonably be expected to become, subject to any criminal
liability or sanction in connection with such contested items; and (d) no Lien
relating to such contest attaches to any Assets of such Person and becomes
enforceable against other creditors of such Person.

                   "Contingent Obligation" means, with respect to any Person,
any Obligation or arrangement of such Person to guarantee or intended to
guarantee any Debt, leases, dividends or other payment Obligations ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

                   "Creditors" means the Agents, the Depository Bank, the AYE
Lenders, the AYE Issuing Bank and the AESC Creditors.

                   "Debt" of any Person (the "obligor") means, without
duplication, (a) all obligations of such Person for or in respect of moneys
borrowed or raised (whether or not for cash) by whatever means (including
acceptances, deposits, discounting, letters of credit, factoring (other than on
a non-recourse basis), and any other form of financing which is recognized in
accordance with GAAP in the obligor's financial statements as being in the
nature of a borrowing or is treated as "off-balance" sheet financing (including
all amounts financed under any Synthetic Lease or other synthetic financing
transaction); (b) all Obligations of the obligor evidenced by notes, bonds,
debentures or other similar instruments other than any such instruments issued
in connection with trade accounts payable excluded pursuant to the parenthetical
in clause (c) below; (c) all Obligations of the obligor for the deferred
purchase price of property or services (other than trade accounts payable within
90 days of being incurred arising in the ordinary course of such Person's
business and not more than 90 days past due and not subject to a Contest);
(d) all obligations of the obligor created or arising under any Finance Leases
with respect to property acquired by the obligor (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property); (e) all Obligations of
the obligor as lessee under Capitalized Leases; (f) all obligations, contingent
or otherwise, of the obligor under acceptance, letter of credit or similar
facilities other than as issued (i) in connection with Obligations excluded
pursuant to clause (b) above or the parenthetical in clause (c) above; or (ii)
as credit support for leases which are not Capitalized Leases or Finance Leases;
(g) all Obligations of the obligor created or arising under any conditional sale
or other title retention agreement with respect to property acquired by the
obligor (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (h) all Obligations of the obligor to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in the
obligor or any other Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (i) all Obligations of the obligor in respect of Hedge
Agreements; (j) all Contingent Obligations of the obligor with respect to Debt;
and (k) all indebtedness and other payment Obligations referred to in
clauses (a) through (j) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by the obligor, even though the obligor has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.

                   "Debt/Equity Issuance" means any sale or issuance of Equity
Interests by the Parent or any of its Subsidiaries in the Parent or such
Subsidiary, respectively, or any incurrence or issuance of Debt for Borrowed
Money by the Parent or any of its Subsidiaries, other than (a) Debt under the
AYE Loan Documents, (b) Debt under the AESC Loan Documents; (c) Permitted
Regulated Subsidiary Debt, (d) unsecured Debt owed to any AESC Company which is
pledged to the AESC Creditors pursuant to the AESC Loan Documents, (e)
reimbursement obligations for amounts paid on behalf of the Parent or any of its
Subsidiaries in accordance with applicable requirements under the Public Utility
Holding Company Act of 1935 with respect to the provision of goods or services
to the Parent and one or more Subsidiaries of the Parent or to two or more
Subsidiaries of the Parent, (f) Debt under the BB&T Loan Documents, (g) Debt
under the Hagerstown Loan Documents, (h) Debt under Capitalized Leases permitted
by the AESC Documents or the AYE Documents, (i) purchase money obligations
permitted by the AESC Documents or the AYE Documents, (j) Debt incurred by the
Parent or any of its Subsidiaries (other than an AESC Company) pursuant to
financial arrangements among the Parent and certain of its Subsidiaries with
respect to inter-company loans pursuant to the authorization and restrictions of
the Securities and Exchange Commission and (k) Equity Interests issued after the
date hereof by any Subsidiary of the Parent which is made pro rata to holders of
Equity Interests in such Subsidiary as of the date hereof or, in the case of
AESC only, issued solely to the Parent.

                   "Debt for Borrowed Money" means Debt of the types specified
(a) in clauses (a), (b), (d) and (e) of the definition of Debt and (b) to the
extent relating to Debt of the types specified in one or more of clauses (a),
(b), (d) and (e) of the definition of Debt, in clauses (j) and (k) thereof.

                   "Depository Bank" means Citibank, N.A., in its capacity as
depository bank under the Security and Intercreditor Agreement.

                   "Documentation Agent" means The Bank of Nova Scotia, in its
capacity as documentation agent under the Security and Intercreditor Agreement

                   "DWR Contract" means (a) the Master Power Purchase and Sale
Agreement made as of March 23, 2001 between Allegheny Trading Finance Company, a
Delaware corporation (as assignee of AESC), as Party A thereunder, and
California Department of Water Resources, as Party B and (b) the Master Power
Purchase and Sale Agreement made as of April 20, 2001 between Allegheny Trading
Finance Company, a Delaware corporation (as assignee of AESC), as Party A
thereunder, and California Department of Water Resources, as Party B.

                   "Equity Interests" means, with respect to any Person, shares
of capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person, True Equity Interests or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests),
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

                   "Existing A Notes" has the meaning specified in Preliminary
Statement (6) of this Agreement.

                   "Existing Noteholders" has the meaning specified in
Preliminary Statement (6) of this Agreement.

                   "Facilities" means the AYE Facility and the AESC Facilities.

                   "Final Maturity Date" means the earlier of (a) April 18, 2005
and (b) the date of termination in whole of the Commitments under the Financing
Documents.

                   "Finance Lease" means, for any Person, any lease, any hire
purchase, conditional sale or other form of title retention agreement which is
recognized, in accordance with GAAP, in such Person's financial statements as
being in the nature of a borrowing.

                   "Financing Documents" means the AYE Loan Documents and the
AESC Loan Documents.

                   "Financing Parties" means the AESC Creditors and the AYE
Creditors.

                   "GAAP" means generally accepted accounting principles, as in
effect from time to time.

                   "Governmental Authority" means any national, state, county,
city, town, village, municipal or other de jure or de facto government
department, commission, board, bureau, agency, authority or instrumentality of a
country or any political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any of the foregoing entities, including all commissions, boards,
bureaus, arbitrators and arbitration panels, and any authority or other Person
controlled by any of the foregoing.

                   "Hagerstown" means Hagerstown Trust Company, a national
banking association.

                   "Hagerstown Credit Agreement" has the meaning set forth in
Preliminary Statement (5) of this Agreement, as in effect on the date hereof and
as amended, amended and restated, supplemented or otherwise modified in
accordance with the AYE Credit Agreement.

                   "Hagerstown Loan Documents" means the Hagerstown Credit
Agreement and all other agreements, guarantees, deeds, conveyances, assignments,
promissory notes, fee letters and instruments that evidence Obligations owing to
Hagerstown, in each case, as in effect on the date hereof and as amended,
amended and restated, supplemented or otherwise modified in accordance with the
AYE Credit Agreement.

                   "Hagerstown Outstanding Amount" means, as of any date, the
aggregate principal amount (not to exceed $25,000,000) outstanding under the
Hagerstown Credit Agreement as of such date.

                   "Hedge Agreements" means all agreements relating to rate
swaps, basis swaps, forward rate transactions, commodity swaps, commodity
options, equity or equity index swaps, equity or equity index options, bond
options, interest rate options, foreign exchange transactions, cap transactions,
floor transactions, collar transactions, forward transactions, currency swap
transactions, cross currency rate swap transactions, currency options or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures (excluding in each case (a) the Affiliate Energy Contracts, (b) the DWR
Contract, (c) provider of last resort contracts between Subsidiaries of the
Parent, (d) commodity purchase contracts for commodities used in the operation
and maintenance of physical Assets of the Parent or any of its Subsidiaries, (e)
agreements for the sale of capacity, energy or ancillary services in an
aggregate amount the delivery of which may be satisfied using the installed
capacity (including projected additions thereto) of all power plants of the
Parent and its Subsidiaries, in each case, in the ordinary course of business
and entered into in accordance with the Business Plan and (f) agreements for the
purchase of capacity, energy and ancillary services, in each case to the extent
necessary to satisfy corresponding obligations under any provider of last resort
contract which relates to an Asset disposed of pursuant to a Sale that is
permitted under the terms of the AYE Loan Documents or the AESC Loan Documents
(as the case may be) if (i) such agreement is for a term ending no earlier than
six months after the date specified in clause (a) of the definition of "Final
Maturity Date" and (ii) payments under such agreement (or all such agreements,
if more than one such agreement is entered into to satisfy corresponding
obligations under a provider of last resort contract) do not, at an time, exceed
payments then due under such provider of last resort contract.

                   "Indemnified Costs" has the meaning set forth in
Section 5.05(b).

                   "Indemnified Party" has the meaning set forth in
Section 5.05(a).

                   "Indenture Trustee" has the meaning specified in the recital
of parties to this Agreement.

                   "Insolvency Proceeding," with respect to any Person, means
(a) any proceeding shall be instituted against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and either such proceeding shall remain undismissed or unstayed
for a period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); or (b) commencement by such Person of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against such Person, or the filing by such Person of a petition or
answer or consent seeking reorganization or relief under any applicable law; or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of the property of such Person, or the making by such Person of an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of such Person, or the admission by such Person in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by such Person in furtherance of any such action.

                   "Intercreditor Agent" has the meaning specified in the
recital of parties to this Agreement.

                   "Internal Revenue Code" means the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated and rulings
issued thereunder.

                   "Letter of Credit" means, as the context may require, any
letter of credit issued by the Refinancing Issuing Bank under the Refinancing
Credit Agreement or by the AYE Issuing Bank under the AYE Credit Agreement.

                   "Lien" means any lien, mortgage, deed of trust, pledge,
security interest or other charge or encumbrance of any kind, including the lien
or retained security title of a conditional vendor and any easement, right of
way or other encumbrance on title to real property.

                   "Net Cash Proceeds" means, with respect to any Debt/Equity
Issuance by any Person, the aggregate amount of cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) the following
(to the extent directly and primarily relating to such transaction):
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal, consultant and advisor fees, finder's fees and other similar
fees and commissions, (b) the amount of taxes (or amounts owing pursuant to the
Tax Allocation Agreement) payable in connection with or as a result of such
transaction; provided that in the case of any amounts that are deductible under
clause (b) but for the fact that, at the time of receipt of such cash, such
amounts have not been actually paid or are not then payable, such Person may
deduct an amount (the "Reserved Amount") equal to the amount reserved in
accordance with GAAP for such Person's reasonable estimate of such amounts,
other than taxes for which such Person is indemnified; provided further that, at
the time such amounts are paid, an amount equal to the amount, if any, by which
the Reserved Amount for such amounts exceeds the amount of such amounts actually
paid shall constitute "Net Cash Proceeds" of the type for which such amounts
were reserved for all purposes hereunder.

                   "New Money Credit Agreement" has the meaning specified in
Preliminary Statement (2) of this Agreement.

                   "New Money Facility" has the meaning specified in Preliminary
Statement (2) of this Agreement.

                   "New Money Lender Agent" has the meaning specified in the
recital of parties to this Agreement.

                   "New Money Lenders" means the lenders under the New Money
Credit Agreement.

                   "New Money Outstanding Amount" means, as of any date, the
aggregate principal amount outstanding under the New Money Credit Agreement on
such date.

                   "Note Facility" means the financing made available to AESC by
the Noteholders pursuant to the Refinancing Indenture and the Amended Notes.

                   "Noteholder Outstanding Amount" means, as of any date, the
aggregate principal amount outstanding under all Amended Notes on such date.

                   "Noteholders" means the holders of the Amended Notes.

                   "Obligation" means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law.

                   "Outstanding Amounts" means, collectively, the AYE
Outstanding Amount, the New Money Outstanding Amount, the Refinancing
Outstanding Amount, the Noteholder Outstanding Amount and the Springdale
Outstanding Amount.

                   "Parent" has the meaning specified in the recital of parties
to this Agreement.

                   "Permitted Regulated Subsidiary Debt" means any Debt incurred
by a Regulated Subsidiary after the date hereof which (a) matures no earlier
than the date occurring six months after the date specified in clause (a) of the
definition of "Final Maturity Date" and does not require any amortization or
mandatory prepayment prior to such date and (b) the proceeds of which are (i)
used by such Regulated Subsidiary upon receipt thereof to refinance Debt of such
Regulated Subsidiary in existence on the date hereof in accordance with the AYE
Loan Documents and the Hagerstown Loan Documents as in effect on the date
hereof, or (ii) used upon, or reserved by such Regulated Subsidiary to be used
within 12 months after, receipt by such Regulated Subsidiary thereof to fund
Capital Expenditures of such Regulated Subsidiary which are (A) included in the
CapEx Budget or (B) mandated or required by applicable law or necessary with
respect to such Regulated Subsidiary's mandatory service obligations or with
respect to safety and reliability, in the case of clause (ii)(B), up to an
aggregate principal amount of $50,000,000 in any calendar year.

                   "Person" means an individual, partnership, corporation
(including a business or statutory trust), limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.

                   "Preferred Interests" means, with respect to any Person,
Equity Interests issued by such Person that are entitled to a preference or
priority over any other Equity Interests issued by such Person upon any
distribution of such Person's property and assets, whether by dividend or upon
liquidation.

                   "Proportionate Share (New Money Facility)" means, as of any
date of determination with respect to any amount, an amount equal to (a) such
amount, multiplied by (b) a fraction (expressed as a percentage carried out to
the ninth decimal point), (i) the numerator of which is the sum of the
Commitments of all New Money Lenders and (ii) the denominator of which is the
sum of (A) the Commitments of all New Money Lenders, (B) the Refinancing
Outstanding Amount, (C) the Springdale Outstanding Amount and (D) the Noteholder
Outstanding Amount, in each case, as of such date.

                   "Proportionate Share (Note Facility)" means, as of any date
of determination with respect to any amount, an amount equal to (a) such amount,
multiplied by (b) a fraction (expressed as a percentage carried out to the ninth
decimal point), (i) the numerator of which is the Noteholder Outstanding Amount
and (ii) the denominator of which is the sum of (A) the Commitments of all New
Money Lenders, (B) the Refinancing Outstanding Amount, (C) the Springdale
Outstanding Amount and (D) the Noteholder Outstanding Amount, in each case, as
of such date.

                   "Proportionate Share (Refinancing Facility)" means, as at the
time of any determination with respect to any amount, an amount equal to (a)
such amount, multiplied by (b) a fraction (expressed as a percentage carried out
to the ninth decimal point), the (i) numerator of which is the Refinancing
Outstanding Amount and (ii) the denominator of which is the sum of (A) the
Commitments of all New Money Lenders, (B) the Refinancing Outstanding Amount,
(C) the Springdale Outstanding Amount and (D) the Noteholder Outstanding Amount,
in each case, as of such date.

                   "Proportionate Share (Springdale Facility)" means, as at the
time of any determination with respect to any amount, an amount equal to (a)
such amount, multiplied by (b) a fraction (expressed as a percentage carried out
to the ninth decimal point), (i) the numerator of which is the Springdale
Outstanding Amount and (ii) the denominator of which is the sum of (A) the
Commitments of all New Money Lenders, (B) the Refinancing Outstanding Amount,
(C) the Springdale Outstanding Amount and (D) the Noteholder Outstanding Amount,
in each case, as of such date.

                   "Ratable Share" means, as of any date with respect to any
amount and any Creditor, such portion of such amount as is equal to the
proportion which the Outstanding Amount of such Creditor bears to the aggregate
Outstanding Amounts of all Creditors, in each case, on such date.

                   "Redeemable" means, with respect to any Equity Interest, any
Debt or any other right or Obligation, any such Equity Interest, Debt, right or
Obligation that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.

                   "Refinancing Credit Agreement" has the meaning specified in
Preliminary Statement (3) of this Agreement.

                   "Refinancing Facility" has the meaning specified in
Preliminary Statement (3) of this Agreement.

                   "Refinancing Indenture" means the Amended and Restated
Indenture, dated as of the date hereof, between AESC, as issuer, Law Debenture
Trust Company of New York, as the Indenture Trustee, and Bank One Trust Company,
N.A., as security registrar and paying agent, in respect of the 10.25% Senior
Notes due 2007.

                   "Refinancing Issuing Bank" means the issuing bank for letters
of credit under the Refinancing Credit Agreement.

                   "Refinancing Lender Agent" has the meaning specified in the
recital of parties to this Agreement.

                   "Refinancing Lenders" means the lenders under the Refinancing
Credit Agreement.

                   "Refinancing Outstanding Amount" means, as of any date, the
sum of (a) the aggregate principal amount outstanding under the Refinancing
Credit Agreement and (b) the aggregate Available Amount of all Letters of Credit
outstanding under the Refinancing Credit Agreement, in each case, as of such
date.

                   "Regulated Subsidiaries" means Monongahela Power Company, an
Ohio corporation, The Potomac Edison Company, a Maryland and Virginia
corporation, West Penn Power Company, a Pennsylvania corporation, and
Mountaineer Gas Company, a West Virginia corporation.

                   "Related Creditors" means, with respect to (a) the New Money
Lender Agent, the New Money Lenders, (b) the Refinancing Lender Agent, the
Refinancing Lenders and the Refinancing Issuing Bank, (c) the Springdale Lender
Agent, the Springdale Lenders, (d) the Indenture Trustee, the Noteholders and
(e) the AYE Lender Agent, the AYE Lenders and the AYE Issuing Bank.

                   "Representative Agent" means the AYE Lender Agent, the New
Money Lender Agent, the Refinancing Lender Agent, the Springdale Lender Agent
and the Indenture Trustee and, with respect to (a) the AYE Facility and the AYE
Creditors, means the AYE Lender Agent, (b) the New Money Facility and the New
Money Lenders, means the New Money Lender Agent, (c) the Refinancing Facility
and the Refinancing Lenders and the Refinancing Issuing Bank, means the
Refinancing Lender Agent, (d) the Springdale Facility and the Springdale
Lenders, means the Springdale Lender Agent and (e) the Note Facility and the
Noteholders, means the Indenture Trustee.

                   "Required AESC Lenders" means, at any time, the AESC
Creditors owed or holding at least a majority in interest of the sum of (a) the
New Money Outstanding Amount, the Refinancing Outstanding Amount, the Springdale
Outstanding Amount and the Noteholder Outstanding Amount, (b) prior to the
earlier of August 1, 2003 and the date of the second borrowing under the New
Money Credit Agreement, the unused Commitments, if any, of the New Money Lenders
and (c) the aggregate Available Amount of all Refinancing Letters of Credit
outstanding at such time, or, if no AESC Outstanding Amount and no Letters of
Credit under the Refinancing Credit Agreement are outstanding at such time, AESC
Lenders holding at least a majority in interest of the aggregate of the
Commitments of all AESC Lenders at such time.

                   "Required AYE Lenders" means, at any time, the AYE Creditors
owed or holding at least a majority in interest of the AYE Outstanding Amount at
such time, or, if no such principal amount and no Letter of Credit under the AYE
Credit Agreement are outstanding at such time, AYE Lenders holding at least a
majority in interest of the aggregate of the Commitments of all AYE Lenders at
such time.

                   "Responsible Officer" means, with respect to any
Representative Agent or the Intercreditor Agent, those employees of such
Representative Agent or the Intercreditor Agent (as applicable) having direct
responsibility for administering this Agreement.

                   "Sale" means any sale (including by way of sale/leaseback),
lease, assignment, transfer or other disposition.

                   "Secured Party" has the meaning set forth in the Security and
Intercreditor Agreement.

                   "Security and Intercreditor Agreement" means the Security and
Intercreditor Agreement, dated as of the date hereof, among the AESC Companies
party thereto, the Refinancing Lenders, the New Money Lenders, the Springdale
Lenders, the Refinancing Issuing Bank, the Refinancing Lender Agent, the New
Money Lender Agent, the Collateral Agent, the AESC Intercreditor Agent, the
Depository Bank, the Springdale Lender Agent, the Springdale Special Draw Agent,
the Documentation Agent, the Syndication Agent and the Indenture Trustee.

                   "Springdale Credit Agreement" has the meaning set forth in
Preliminary Statement (4) of this Agreement.

                   "Springdale Facility" has the meaning set forth in
Preliminary Statement (4) of this Agreement.

                   "Springdale Lender Agent" has the meaning specified in the
recital of parties to this Agreement.

                   "Springdale Lenders" means the lenders under the Springdale
Credit Agreement.

                   "Springdale Outstanding Amount" means, as of any date, the
aggregate principal amount outstanding under the Springdale Credit Agreement on
such date.

                   "Springdale Special Draw Agent" means The Bank of Nova
Scotia, in its capacity as Springdale Special Draw Agent under the Security and
Intercreditor Agreement and the Springdale Credit Agreement.

                   "Subsidiary" of any Person means any corporation,
partnership, joint venture, limited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.

                   "Supermajority Noteholders" means, at any time, Noteholders
owed or holding at least 75% of the aggregate principal amount of the Amended
Notes outstanding at such time.

                   "Syndication Agent" means JPMorgan Chase Bank, in its
capacity as syndication agent under the Security and Intercreditor Agreement

                   "Synthetic Lease" means a financing for any Asset which is
characterized as an operating lease under GAAP, but which is treated as a
financing under the Internal Revenue Code.

                   "Tax Allocation Agreement" means the Tax Allocation
Agreement, dated as of January 1, 2001, by and between the Parent and its
Subsidiaries, as supplemented by Amendment No. 1, dated as of June 11, 2002,
Amendment No. 2, dated as of June 11, 2002, and Amendment No. 3, dated as of
July 1, 2002.

                   "True Equity Interests" means, with respect to any Person,
(a) shares of capital stock of (or other ownership or profit interests in) such
Person, (b) securities (i) that are convertible at all times at the option of
the issuer thereof or upon a fixed date without satisfaction of any other
condition or upon the occurrence of predetermined events which are not within
the control of the holders thereof (or any Affiliate of any such holder) into or
are exchangeable for, shares of capital stock of (or other ownership or profit
interests in) such Person and (ii) under which all payments to the holders
thereof are subordinated in priority of payment to all Obligations owing to the
Creditors under the Financing Documents and (c) any other similar Equity
Interests approved by the Required AESC Lenders and the Required AYE Lenders.

                   "Voting Interests" means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

                   Section 1.02     Principles of Interpretation.  Except to the
extent expressly provided to the contrary in this Agreement or to the extent
that the context otherwise requires, in this Agreement:

                   (a)     the table of contents and Article and Section
headings are for convenience only and shall not affect its interpretation;

                   (b)     references to any document, instrument or agreement,
including any Financing Document, shall include (i) all exhibits, annexes,
schedules, appendices or other attachments thereto and (ii) all documents,
instruments or agreements issued or executed in replacement thereof;

                   (c)     references to a document or agreement, including any
Financing Document, shall be deemed to include any amendment, restatement,
modification, supplement or replacement thereto entered into in accordance with
the terms hereof and the terms of such Financing Document;

                   (d)     the words "include," "includes" and "including" are
not limiting;

                   (e)     references to any Person shall include such Person's
successors and permitted assigns;

                   (f)     the words "hereof," "herein" and "hereunder" and
words of similar import when used herein shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;

                   (g)     references to "days" shall mean calendar days;

                   (h)     the singular includes the plural and the plural
includes the singular;

                   (i)     references to any specific law shall mean such law,
as amended, modified or supplemented from time to time, and any law successor
thereto;

                   (j)     in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding"; and

                   (k)     any reference herein to an Article, Section or
Exhibit is to such article or section of, or an exhibit to, this Agreement
unless otherwise indicated, and Exhibits to this Agreement shall be deemed
incorporated by reference in this Agreement.

                   Section 1.03     Negotiated Agreement.  This Agreement is the
result of negotiations among the parties hereto and their respective counsel.
Accordingly, this Agreement shall be deemed the product of all parties hereto,
and no ambiguity herein shall be construed in favor of or against any Creditor.

ARTICLE II

DEBT/EQUITY ISSUANCE INFORMATION

                   Section 2.01     Notices Concerning Debt/Equity
Issuances.  (a)  With respect to each Debt/Equity Issuance, the Parent shall
notify each of the Representative Agents and the Intercreditor Agent (i) no
later than the tenth Business Day prior to the date of such Debt/Equity
Issuance, of (A) the identity of the issuer, the expected date of such
Debt/Equity Issuance and the amount of the Net Cash Proceeds expected to result
therefrom and (B) the expected Hagerstown Outstanding Amount on the date of such
Debt/Equity Issuance and (ii) on the date of such Debt/Equity Issuance, (A) the
actual Net Cash Proceeds resulting from such Debt/Equity Issuance and (B) the
actual Hagerstown Outstanding Amount as of such date.

                   (b)     Within three Business Days after receipt of initial
notification from the Parent of any Debt/Equity Issuance, (i) the New Money
Lender Agent shall notify the Intercreditor Agent and each other Representative
Agent of the expected aggregate Commitments of all New Money Lenders as of the
date of such Debt/Equity Issuance and (ii) each other Representative Agent shall
notify the Intercreditor Agent and each other Representative Agent of the
expected Outstanding Amount under its Facility as of the date of such
Debt/Equity Issuance, and, within two Business Days after receipt by the
Intercreditor Agent of notification from all Representative Agents of the
expected Commitments or Outstanding Amounts, as applicable, under their
respective Facilities as of the date of such Debt/Equity Issuance, and of
notification by the Parent of the expected Hagerstown Outstanding Amount as of
the date of such Debt/Equity Issuance, the Intercreditor Agent shall notify each
Representative Agent of the following with respect to such Debt/Equity Issuance:
(i) the expected Commitments of the New Money Lenders and the expected
Outstanding Amount under each of the other Facilities, (ii) the expected AYE
Required Prepayment Amount and (iii) the expected AESC Required Prepayment
Amount and each of the Proportionate Share (New Money Facility), the
Proportionate Share (Refinancing Facility), the Proportionate Share (Note
Facility), if any, and the Proportionate Share (Springdale Facility) with
respect to such expected AESC Required Prepayment Amount.

                   (c)     No later than the Business Day next preceding the
date of each Debt/Equity Issuance, (i) the New Money Lender Agent shall confirm
to the Intercreditor Agent and each other Representative Agent the actual
aggregate Commitments of all New Money Lenders as of the date of such
Debt/Equity Issuance and (ii) each other Representative Agent shall confirm to
the Intercreditor Agent and the other Representative Agents the actual
Outstanding Amount under its Facility as of the date of such Debt/Equity
Issuance.

                   (d)     On the date of each Debt/Equity Issuance, and
following receipt by the Intercreditor Agent of notification from (i) the Parent
with respect to the actual Net Cash Proceeds resulting from such Debt/Equity
Issuance and the actual Hagerstown Outstanding Amount as of such date, in each
case, pursuant to clause (a)(ii) above, (ii) the New Money Lender Agent of the
Commitments of all New Money Lenders as of the date of such Debt/Equity Issuance
and (iii) each other Representative Agent of the Outstanding Amount under its
Facility, in each case, as of the date of such Debt/Equity Issuance, the
Intercreditor Agent shall confirm to each Representative Agent, with respect to
such Debt/Equity Issuance, (A) the AYE Required Prepayment Amount and (B) the
AESC Required Prepayment Amount and each of the Proportionate Share (New Money
Facility), the Proportionate Share (Refinancing Facility), the Proportionate
Share (Note Facility) and the Proportionate Share (Springdale Facility) with
respect to such AESC Required Prepayment Amount.

                   (e)     Within five Business Days after receipt by the AYE
Lender Agent of any amount from an AYE Borrower for prepayment of the AYE
Outstanding Amount and/or cash collateralization of the outstanding Letter of
Credit under the AYE Credit Agreement, in each case, as a result of any
Debt/Equity Issuance, the AYE Lender Agent shall promptly notify each other
Representative Agent and the Intercreditor Agent thereof.

                   (f)     Within five Business Days after receipt by the New
Money Lender Agent, the Refinancing Lender Agent, the Indenture Trustee or the
Springdale Lender Agent of any amount from AESC for prepayment of the AESC
Outstanding Amount and/or cash collateralization of outstanding Letters of
Credit under the Refinancing Credit Agreement, in each case, as a result of any
Debt/Equity Issuance, the New Money Lender Agent, the Refinancing Lender Agent,
the Indenture Trustee or the Springdale Lender Agent, respectively, shall
promptly notify each other Representative Agent and the Intercreditor Agent
thereof.

                   Section 2.02     Notice of Default.  Promptly after any
Responsible Officer of the New Money Lender Agent, the Refinancing Lender Agent,
the Springdale Lender Agent or the Indenture Trustee obtains actual knowledge of
the occurrence of any AESC Default, such Representative Agent shall provide
written notice thereof to the Intercreditor Agent. Promptly after any
Responsible Officer of the Intercreditor Agent (whether independently or upon
notice from any Representative Agent) obtains actual knowledge of the occurrence
of any AESC Default, the Intercreditor Agent shall notify each Representative
Agent thereof in writing.

                   (a)     Promptly after any Responsible Officer of the AYE
Lender Agent obtains actual knowledge of the occurrence of any AYE Default, the
AYE Lender Agent shall provide written notice thereof to the Intercreditor
Agent. Promptly after any Responsible Officer of the Intercreditor Agent
(whether independently or upon notice from the AYE Lender Agent) obtains actual
knowledge of the occurrence of any AYE Default, the Intercreditor Agent shall
notify each Representative Agent thereof in writing.

                   Section 2.03     Necessary Information.  Each Representative
Agent agrees that it will from time to time provide such information to the
Intercreditor Agent as may be necessary to enable the Intercreditor Agent to
make any calculation required under Section 2.01(b) and (d).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

                   Section 3.01     Representations and Warranties of the
Parent.  The Parent represents and warrants to each of the New Money Lender
Agent, the Refinancing Lender Agent, the Springdale Lender Agent, the Indenture
Trustee, each of their Related Creditors and the Springdale Special Draw Agent
as follows:

                   (a)     It is a corporation duly organized, validly existing
and in good standing under the laws of the State of Maryland.

                   (b)     The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby, are
within its corporate powers, have been duly authorized by all necessary
corporate and other action, and do not and will not (i) contravene its
Constituent Documents, (ii) violate any law, rule, regulation (including
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting its or any of its properties
or (iv) result in or require the creation or imposition of any Lien upon or with
respect to any of its Assets.

                   (c)     No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other third party
is required for (i) its due execution, delivery or performance of this
Agreement, or for its consummation of the transactions contemplated hereby or
(ii) the exercise by any other party hereto (other than the AYE Lender Agent) or
any AESC Creditor of its rights under this Agreement, except for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made, are in full force and effect, are held in its
name, are not subject to appeal, intervention, rehearing, reconsideration or
similar proceeding and are free from any conditions or requirements that have
not been satisfied, and are required to be satisfied, on or prior to the dates
as of which this representation and warranty is made or reaffirmed. All
applicable waiting periods in connection with all Governmental Approvals
obtained by it have expired without any action having been taken by any
competent authority restraining, preventing or imposing materially adverse
conditions upon its execution, delivery and performance of this Agreement and
the transactions contemplated hereunder.

                   (d)     This Agreement has been duly executed and delivered
by it and this Agreement is a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with its terms, except to the
extent limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity.

                   Section 3.02     Representations and Warranties of
AESC.  AESC represents and warrants to the AYE Lender Agent and each of its
Related Creditors as follows:

                   (a)     It is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.

                   (b)     The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby, are
within its corporate powers, have been duly authorized by all necessary
corporate and other action, and do not and will not (i) contravene its
Constituent Documents, (ii) violate any law, rule, regulation (including
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting its or any of its properties
or (iv) result in or require the creation or imposition of any Lien upon or with
respect to any of its Assets.

                   (c)     No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other third party
is required for (i) its due execution, delivery or performance of this
Agreement, or for its consummation of the transactions contemplated hereby, or
(ii) the exercise by the AYE Lender Agent and the AYE Creditors of its rights
under this Agreement, except for the authorizations, approvals, actions, notices
and filings which have been duly obtained, taken, given or made, are in full
force and effect, are held in its name, are not subject to appeal, intervention,
rehearing, reconsideration or similar proceeding and are free from any
conditions or requirements that have not been satisfied, and are required to be
satisfied, on or prior to the dates as of which this representation and warranty
is made or reaffirmed. All applicable waiting periods in connection with all
Governmental Approvals obtained by it have expired without any action having
been taken by any competent authority restraining, preventing or imposing
materially adverse conditions upon its execution, delivery and performance of
this Agreement and the transactions contemplated hereunder.

                   (d)     This Agreement has been duly executed and delivered
by it and this Agreement is a legal, valid and binding obligation of AESC,
enforceable against AESC in accordance with its terms, except to the extent
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity.

ARTICLE IV

COVENANTS OF THE PARENT AND AESC

                   Section 4.01     Covenants of the Parent and AESC.

                   (a)     The Parent acknowledges and agrees in favor of each
of the New Money Lender Agent, the Refinancing Lender Agent, the Indenture
Trustee and the Springdale Lender Agent and each of their respective Related
Creditors that upon any Debt/Equity Issuance by it or any of its Subsidiaries
(other than an AESC Company) it shall, on the date of such Debt/Equity Issuance,
make a cash equity contribution to AESC in an amount equal to the AESC Required
Prepayment Amount with respect to such Debt/Equity Issuance.

                   (b)     AESC acknowledges and agrees in favor of the AYE
Lender Agent and the AYE Creditors that upon any Debt/Equity Issuance by an AESC
Company it shall, on the date of such Debt/Equity Issuance, make a cash
distribution to the Parent in an amount equal to the AYE Required Prepayment
Amount, if any, with respect to such Debt/Equity Issuance.

                   Section 4.02     Obligations Absolute.

                   (a)     The Obligations of the Parent and AESC under or in
respect of this Agreement are independent of the Obligations of AESC and the
Parent, respectively, under the other Financing Documents to which it is a
party, and, in each case, any of its Affiliates under or in respect of the
relevant Financing Documents, and a separate action or actions may be brought
and prosecuted against the Parent and/or AESC to enforce this Agreement,
irrespective of whether any action is brought against any of their respective
Affiliates or whether the Parent, AESC or any of their respective Affiliates is
joined in any such action or actions. All rights of the other parties hereto and
the Related Creditors of the Representative Agents and all Obligations of the
Parent and AESC hereunder shall be irrevocable, absolute and unconditional
irrespective of, and the Parent and AESC each hereby irrevocably waives (to the
maximum extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

                   (i)     any lack of validity or enforceability of any
Financing Document or any other agreement or instrument relating thereto;

                   (ii)     any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations of the Parent, AESC
or any of their respective Affiliates under or in respect of the Financing
Documents or any other amendment or waiver of or any consent to any departure
from any Financing Document, including any increase in the Obligations under the
Financing Documents resulting from the extension of additional credit to the
Parent, AESC or any of their respective Affiliates or otherwise;

                   (iii)     any taking, exchange, release or non-perfection of
any collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations of the Parent or
AESC under the Financing Documents;

                   (iv)     any manner of application of any collateral, or
proceeds thereof, to all or any of the Obligations of the Parent or AESC under
the Financing Documents, or any manner of sale or other disposition of any
collateral for all or any of the Obligations of the Parent, AESC or any of their
respective Affiliates under or in respect of the applicable Financing Documents
or any other assets of the Parent, AESC or any of their respective Affiliates;

                   (v)     any change, restructuring or termination of the
corporate structure or existence of the Parent, AESC or any of their respective
Affiliates;

                   (vi)     any failure of any party hereto, any AYE Creditor or
any AESC Creditor to disclose to the Parent, AESC or any of their respective
Affiliates any information relating to the business, condition (financial or
otherwise), operations, performance, assets, nature of assets, liabilities or
prospects of the Parent, AESC or any of their respective Affiliates now or
hereafter known to such party, any AYE Creditor or any AESC Creditor (the Parent
and AESC each waiving any duty on the part of the other parties hereto, the AYE
Creditors and the AESC Creditors to disclose such information);

                   (vii)     the failure of any other Person to execute or
deliver this Agreement or any other Financing Document, guaranty or agreement or
the release or reduction of liability of the Parent, AESC or any of their
respective Affiliates with respect to the Obligations under the other Financing
Documents;

                   (viii)     any election of remedies by the Parent or AESC
that destroys either such Person's right to proceed against the other for
reimbursement, including any loss any such Person may suffer by reason of any
rights, power or remedies of the Parent or AESC in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Obligations under the Financing Documents;

                   (ix)     any claim to or right in respect of abatement,
reduction, limitation, impairment, termination, counterclaim, recoupment,
setoff, defense or other right;

                   (x)     the occurrence or continuance in effect of any AYE
Default or AESC Default;

                   (xi)     any order, writ, injunction or decree issued by any
court, Governmental Authority or any arbitrator, or any enforcement or recovery
thereof against or affecting it or any other Person or any of their respective
properties;

                   (xii)     any Insolvency Proceeding by or against the Parent,
AESC or any other party to any of the Financing Documents or the rejection of
this Agreement or any other Financing Document in any Insolvency Proceeding
(nothing herein being a concession that anything in this Agreement is properly
classifiable as an executory obligation);

                   (xiii)     any of the acts mentioned in any of the provisions
of this Agreement, any other Financing Document or any other agreement or
instrument referred to herein or therein are done or omitted;

                   (xiv)     the failure of any Person to register this
Agreement or any other Financing Document with any Governmental Authority;

                   (xv)     the failure of any Person to obtain any approval or
consent from, or to undertake any filing or recording with, or give any notice
to, any Governmental Authority required in connection with this Agreement or any
other Financing Document;

                   (xvi)     any change in law which may affect the Parent's or
AESC's obligations under the Financing Documents or the rights of any other
party thereto;

                   (xvii)     any other agreement between the Parent, AESC, any
Affiliate thereof or any other Person;

                   (xviii)     any defense based on the adequacy of a remedy at
law which may be asserted as a bar to the remedy of specific performance in any
action brought against the Parent or AESC for specific performance of this
Agreement by any other party hereto, or for any of their benefit by a receiver,
custodian or trustee appointed for the Parent or AESC or in respect of all or a
substantial part of the Parent's or AESC's assets under the bankruptcy or
insolvency laws or any jurisdiction to which the Parent or AESC or their assets
are subject;

                   (xix)     the absence of notice to, or knowledge by, the
Parent, AESC or any other Person of the existence or occurrence of any of the
matters or events set forth in the foregoing clauses; or

                   (xx)     any other circumstance (including any statute of
limitations) or any existence of or reliance on any representation by any other
party hereto that might otherwise constitute a defense available to, or a
discharge of, the Parent or AESC of its respective Obligations hereunder.

                   (b)     To the extent either the Parent or AESC may do so
under any applicable law:

                   (i)     in addition to waiving any defense to performance
referred to in clause (a) of this Section 4.02, the Parent and AESC each waives,
and agrees that it shall not at any time insist upon, plead or in any manner
whatever claim or take the benefit or advantage of, any appraisal, valuation,
stay, extension, redemption laws, or exemption, whether now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
by such Person of its obligations under, or the enforcement by the other parties
hereto of, this Agreement;

                   (ii)     without limitation of the foregoing, the Parent and
AESC each hereby irrevocably waives, to the extent it may do so under applicable
law, any protection it may be entitled to under Sections 365(c)(1) and 365(c)(2)
of the Bankruptcy Reform Act of 1978, as amended, or any successor provision of
law of similar import, or any provision of any applicable law in the event of
any Insolvency Proceeding with respect to itself or any other Person; and

                   (iii)     the Parent and AESC each hereby irrevocably waives,
until such time as this Agreement has terminated in accordance with Section
6.07, any rights to seek any reimbursement from the other or any other Person in
respect of payment made by the Parent or AESC hereunder.

                   (c)     This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations hereunder is rescinded or must otherwise be returned by any party
hereto or by any other Person upon the insolvency, bankruptcy or reorganization
of the Parent, AESC or any of their respective Affiliates or otherwise, all as
though such payment had not been made.

                   (d)     The Parent and AESC each hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to this Agreement and any of the
Obligations hereunder and any requirement that any party hereto protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Parent, AESC or any of their respective
Affiliates or any other Person or any collateral.

                   (e)     The Parent and AESC each hereby unconditionally and
irrevocably waives any right to revoke this Agreement and acknowledges that this
Agreement is continuing in nature and applies to all Obligations hereunder,
whether existing now or in the future.

                   (f)     The Parent and AESC each hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any party hereto that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the Parent
or AESC, as the case may be, or other rights of the Parent or AESC, as the case
may be, to proceed against any of their respective Affiliates, any other
guarantor or any other Person or any Collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
the Parent or AESC, as the case may be, hereunder.

                   (g)     The Parent, AESC and each of the parties hereto
confirms that it is the intention of all such Persons that this Agreement and
the Obligations of the Parent and AESC hereunder do not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Agreement and the
Obligations of the Parent and AESC hereunder or in connection with any
Insolvency Proceeding in respect of the Parent, AESC or any of their respective
Affiliates. To effectuate the foregoing intention, the other parties hereto
hereby irrevocably agree that the Obligations of the Parent and AESC under this
Agreement at any time shall be limited to the maximum amount as will result in
the Obligations of the Parent or AESC, as the case may be, under this Agreement
not constituting a fraudulent transfer or conveyance.

                   Section 4.03     No Offset.  Payments of all amounts by each
of the Parent and AESC hereunder shall be made in all events at the times and in
the amounts set forth in this Agreement, without condition or deduction for any
counterclaim, defense, recoupment or setoff for any reason (including any
dispute between or among any one or more of such Persons or among any
combination of Persons party hereto or to any other Financing Documents over any
matter whatsoever) which may now exist or may arise in the future.

                   Section 4.04     Waivers.  The Parent and AESC each
acknowledges that it will receive substantial direct and indirect benefits from
the financing arrangements contemplated by the Financing Documents and that the
waivers set forth in this Article IV are knowingly made in contemplation of such
benefits.

THE INTERCREDITOR AGENT

                   Section 5.01     Authorization and Action.  Each
Representative Agent (on behalf of each of its Related Creditors) hereby
appoints and authorizes the Intercreditor Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Intercreditor Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for herein, the Intercreditor Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required AYE Lenders and the Required
AESC Lenders, acting collectively, and such instructions shall be binding upon
all AYE Creditors or all AESC Creditors, respectively; provided that
notwithstanding the foregoing, the Intercreditor Agent shall not be required to
take any action that exposes the Intercreditor Agent to personal liability or
that is contrary to this Agreement or applicable law.

                   Section 5.02     Intercreditor Agent's Reliance,
Etc.  Neither the Intercreditor Agent nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Intercreditor Agent: (a) may consult with legal counsel
(including counsel for any AYE Borrower or AESC Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Financing Party and shall not be responsible to any
Financing Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Financing Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Financing
Document on the part of any AYE Borrower or AESC Company or to inspect the
property (including the books and records) of any AYE Borrower or AESC Company;
(d) shall not be responsible to any Financing Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any Lien created or purported to be created under or
in connection with, any Financing Document or any other instrument or document
furnished pursuant thereto; and (e) shall incur no liability under or in respect
of any Financing Document by acting upon any notice, consent, certificate or
other instrument or writing (which may be by e-mail or telecopy) reasonably
believed by it to be genuine and signed or sent by the proper party or parties.

                   Section 5.03     Citibank and Affiliates.  With respect to
its Commitments, the Obligations owing to it under any Financing Document by any
AYE Borrower or any AESC Company, Citibank shall have the same rights and powers
under the Financing Documents as any other Financing Party party thereto, and
may exercise the same as though it were not the Intercreditor Agent. Citibank
and its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Parent, any of its Subsidiaries and any Person
that may do business with or own securities of the Parent, or any such
Subsidiary, all as if Citibank were not the Intercreditor Agent and without any
duty to account therefor to the Financing Parties.

                   Section 5.04     Financing Party Credit Decision.  Each
Representative Agent (on its own behalf and on behalf of its Related Creditors)
acknowledges that it has, independently and without reliance upon the
Intercreditor Agent or any other Financing Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Financing Documents to which
it is a party. Each Representative Agent (on its own behalf and on behalf of its
Related Creditors) also acknowledges that it will, independently and without
reliance upon the Intercreditor Agent or any other Financing Party and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Documents to which it is a party.

                   Section 5.05     Indemnification.   (a)  Each of AESC and the
Parent agrees to indemnify, defend and save and hold harmless the Intercreditor
Agent and each of its Affiliates and its officers, directors, employees, agents,
attorneys and advisors (each, an "Indemnified Party") from and against, and
shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the transactions contemplated by this Agreement, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly and primarily from such Indemnified Party's gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 5.05(a) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Parent or any of its Subsidiaries, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Financing Documents are consummated. Each of AESC and the Parent also agrees
not to assert any claim against the Intercreditor Agent or any of its
Affiliates, or any of its officers, directors, employees, agents, attorneys and
advisors, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the transactions
contemplated by the Financing Documents.

                   (b)     Subject to clause (c), each of the Representative
Agents (solely on behalf of each of its Related Creditors) agrees to indemnify
the Intercreditor Agent (to the extent not promptly reimbursed by the Parent or
AESC), in accordance with their respective Ratable Shares, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind of nature
whatsoever that may be imposed on, incurred by, or asserted against the
Intercreditor Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Intercreditor Agent under this Agreement
(collectively, the "Indemnified Costs"); provided that no such Related Creditor
shall be liable for any portion of the Indemnified Costs found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly and primarily from the Intercreditor Agent's gross negligence or
willful misconduct. Without limiting the foregoing, and subject to clause (c),
each of the Representative Agents (solely on behalf of each of its Related
Creditors) agrees to reimburse the Intercreditor Agent promptly upon demand for
its Ratable Share of any out-of-pocket expenses (including reasonable counsel
fees and disbursements) incurred by the Intercreditor Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Financing Document, to the extent that the Intercreditor Agent is
not promptly reimbursed for such expenses by the Parent or AESC.

                   (c)     The Intercreditor Agent hereby acknowledges and
agrees that (i) it shall not have any recourse to, and hereby agrees not to
assert any claim against, any Representative Agent with respect to amounts due
to the Intercreditor Agent pursuant to clause (b) above and (ii) any claim which
the Intercreditor Agent may have against the Related Creditors of any
Representative Agent shall be made or pursued by the Intercreditor Agent
directly and solely against the Related Creditors of such Representative Agent,
and no such claim may be made against, or through, any Representative Agent.

                   Section 5.06     Successor Intercreditor Agent.  The
Intercreditor Agent may resign at any time by giving written notice thereof to
the Representative Agents and may be removed at any time with or without cause
by the Required AYE Lenders and the Required AESC Lenders, acting collectively
through their respective Representative Agents. Upon any such resignation or
removal, the Required AYE Lenders and the Required AESC Lenders, collectively
through their respective Representative Agents, shall have the right to appoint
a successor Intercreditor Agent. If no successor Intercreditor Agent shall have
been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Intercreditor Agent's giving of notice of resignation or
removal, then the retiring Intercreditor Agent may, on behalf of the Related
Creditors of all Representative Agents, appoint a successor Intercreditor Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Intercreditor Agent
hereunder by a successor Intercreditor Agent, such successor Intercreditor Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Intercreditor Agent, and the retiring
Intercreditor Agent shall be discharged from its duties and obligations under
the this Agreement. After any retiring Intercreditor Agent's resignation or
removal hereunder as Intercreditor Agent shall have become effective, the
provisions of this Article V shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Intercreditor Agent under this
Agreement.

ARTICLE VI

MISCELLANEOUS

                   Section 6.01     Notices.  All notices and other
communications provided for hereunder shall be either (a) in writing (including
telecopier communication) and mailed, telecopied or otherwise delivered or (b)
by electronic mail or other electronic means (if electronic mail addresses are
designated as provided below), if to the Parent, AESC, any Representative Agent
or the Intercreditor Agent, at its address specified in Exhibit A; or, as to any
party hereto, at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and other
communications shall, when mailed, telecopied or sent by electronic mail or
otherwise, be effective when deposited in the mails, telecopied or sent by
electronic mail with confirmed delivery notice, or otherwise delivered (or
confirmed by a signed receipt), respectively, addressed as aforesaid.

                   Section 6.02     Governing Law.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                   Section 6.03     Waiver of Jury Trial.  FOR THE PURPOSES OF
THIS AGREEMENT, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OR
OMISSIONS OF ANY PARTY HERETO, OR ANY OTHER PERSON, RELATING TO THIS AGREEMENT.

                   Section 6.04     Counterparts.  This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all the counterparts together shall constitute one and the same
instrument.

                   Section 6.05     Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                   Section 6.06     Amendments.  No provision of this Agreement
may be amended, supplemented or otherwise modified except with the prior written
consent of each of the AESC Lenders (determined without regard to the Noteholder
Outstanding Amount or the Commitments of the Noteholders), the Supermajority
Noteholders and each of the AYE Lenders.

                   Section 6.07     Termination.  This Agreement shall remain in
full force and effect until all of the indebtedness evidenced by the Financing
Documents has been fully, finally and indefeasibly paid in cash and all
financing arrangements and commitments between the Creditors and the AYE
Borrowers and the AESC Companies under the Financing Documents shall have been
terminated. This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the indebtedness evidenced
by the Financing Documents is rescinded or must otherwise be returned by any
Creditor upon the insolvency, bankruptcy or reorganization of any AYE Borrower
or AESC Company or otherwise, all as though such payment had not been made.

                   Section 6.08     No Partnership.  Nothing contained in this
Agreement and no action by any Creditor is intended to constitute or shall be
deemed to constitute the Creditors (or any of them) a partnership, association,
joint venture or other entity.

                   Section 6.09     No Reliance.  No Creditor has relied on any
representation or warranty of any other Creditors with respect to this Agreement
and the transactions contemplated hereunder.

                   Section 6.10     Third-Party Beneficiaries.  All
undertakings, agreements, representations and warranties contained in this
Agreement are solely for the benefit of the parties hereto and the Related
Creditors of each Representative Agent, and their respective successors and
permitted assigns, and (a) other than the Related Creditors of the
Representative Agents, there are no other parties who are intended to be
benefited in any way by this Agreement and (b) nothing herein shall give the
Parent, AESC or any of their respective Affiliates or any other Person (other
than the parties hereto and the Related Creditors of each Representative Agent)
any benefit or any legal or equitable right or remedy under this Agreement. The
existence of this Agreement shall not commit or obligate the Creditors to make
loans or extend credit to any of the AYE Borrowers or AESC Companies.

                   Section 6.11     No Impairments.  Nothing in this Agreement
is intended or shall be construed to impair, diminish or otherwise adversely
affect any other rights the Creditors may have or may obtain against the AYE
Borrowers, the AESC Companies or any other Person.

                   Section 6.12     Jurisdiction, Etc..  (a)  Each of the
parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the fullest extent permitted
by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
in the courts of any jurisdiction. Each of the parties irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court.

                   (b)     Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and agrees not to
plead or claim, any right of immunity from legal action, suit or proceeding,
from setoff or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution or judgment, from execution of judgment, or from any other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment, and consents to such relief and enforcement against it, its assets and
its revenues in any jurisdiction, in each case with respect to any matter
arising out of, or in connection with, this Agreement. Each of the parties
hereto waives personal service of process and consents to service of process by
certified or registered mail, return receipt requested, directed to it at the
address last specified for notices hereunder, and such service shall be deemed
completed ten days after the same is so mailed.

                   Section 6.13     Conflicts with Other Financing
Documents.  In the event of any conflict between the terms of this Agreement and
the other Financing Documents, as among the Financing Parties only, the
provisions of this Agreement shall control.



                   IN WITNESS WHEREOF, the parties have caused this Agreement to
be duly executed by their officers thereunto duly authorized as of the day and
year first above written.


                                                                     CITIBANK,
N.A.,
                                                                     as AYE
Lender Agent, as Refinancing Lender
                                                                     Agent, as
New Money Lender Agent and as
                                                                     Intercreditor
Agent

                                                                     By:  /s/ ROBERT
J. HARRITY, JR.
                                                                     Name:  Robert
J. Harrity, Jr..
                                                                     Title:

 

                                                                     THE BANK OF
NOVA SCOTIA,
                                                                     as
Springdale Lender Agent

                                                                     By:  /s/ JULIET
K. J. ECK
                                                                     Name:  Juliet
K. Eck
                                                                     Title:  Director

 

                                                                     LAW
DEBENTURE TRUST COMPANY OF
                                                                     NEW YORK,
                                                                     as
Indenture Trustee

                                                                     By:  /s/ DANIEL
P. FISHER
                                                                     Name:  Daniel
P. Fisher
                                                                     Title:  Senior
Vice President

 

                                                                     ALLEGHENY
ENERGY, INC.

                                                                     By:  /s/
REGIS F. BINDER
                                                                     Name:  Regis
F. Binder
                                                                     Title:  V.P.P.
Treasury

 

 

                                                                     ALLEGHENY
ENERGY SUPPLY COMPANY,
                                                                     LLC

                                                                      By:  /s/ REGIS
F. BINDER
                                                                      Name:  Regis
F. Binder
                                                                      Title:  Treasurer